DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-18, 20, 33-38 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The abovementioned claims, claims 13 and 33 specifically, claim a fourth heat exchange element and a third heat conductive structure. These limitations render the claims indefinite due to the fact that neither claim identifies a third heat exchange element or a second heat conductive structure. That is, it is unclear if there is intended to be a first, second, third and fourth heat exchange element while also having a first second and third heat conductive structure. For the purposes of examination claim 13 will be interpreted as being dependent upon claim 7 and claim 33 will be interpreted as being dependent upon claim 27. Claims 14-18, 20, 34-38 and 40 are likewise rejected as being indefinite based upon their dependency upon claims 13 and 33. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 11, 19, 22-25, 31 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al (US 2015/0092164; hereinafter referred to as Lin).
Regarding Claim 1, Lin teaches a heat dissipation module (Figure 2; Optical Engine Module 100) for performing heat dissipation on a wavelength conversion device (Figure 2; Phosphor Wheel 140) located inside a closed housing (Figure 2; wherein the phosphor wheel 140 is located within first casing 110), wherein the heat dissipation module (Figure 2; Optical Engine Module 100) comprises a first heat exchange element (Figure 2; First Heat-Dissipating Part 182), a first cooling element (Figure 2; Heat-Guiding Part 184), a second heat exchange element (Figure 2; Second Heat-Dissipating Fins Set 118) and a first heat conductive structure (Figure 2; Second Heat-Dissipating Part 186), wherein: 
the first heat exchange element (Figure 2; First Heat-Dissipating Part 182) is disposed inside the closed housing (see Figure 2; wherein the first heat dissipating part 182 is disposed within first casing 110); 
the first cooling element (Figure 2; Heat-Guiding Part 184) has a cold side and a hot side opposite each other (see Figure 2 and Paragraph [0027]; wherein the heat guiding part 184 is described as a thermoelectric cooling chip which inherently has a hot and cold side and wherein one of ordinary skill in the art would recognize the cold side as the absorptive side within casing 110 and the hot side as the portion connected to dissipating part 186 which expel heat), the first cooling element (Figure 2; Heat-Guiding Part 184) is disposed inside the closed housing (Figure 2; First Casing 110) and the cold side of the first cooling element (see Figure 2; wherein the cold side is the portion of heat guiding part 184 extending and connected to first heat dissipating part 182) is located between the hot side of the first cooling element (Figure 2; Heat-Guiding Part 184) and the first heat exchange element (see Figure 2); the second heat exchange element (Figure 2; Second Heat-Dissipating Fins Set 118) is disposed outside the closed housing (see Figure 2); and 
one end of the first heat conductive structure (Figure 2; Second Heat-Dissipating Part 186) is connected to the hot side of the first cooling element (see Figure 2), and the other end of the first heat conductive structure is connected to the second heat exchange element (see Figure 2; wherein the second heat-dissipating part 186 is connected to second heat-dissipating fins sets 118 via casing 110).
Regarding Claim 2, Lin teaches the limitations of claim 1 as detailed above.
Lin further teaches the wavelength conversion device (Figure 2; Phosphor Wheel 140) rotates about a central axis and has a first surface (Figure 2; Front Surface 140a) and a second surface (Figure 2; Back Surface 140b) opposite each other (see Figure 2 and Paragraph [0023]), the first surface (Figure 2; Front Surface 140a) receives an excitation beam (see Paragraph [0023]; wherein it is disclosed that the front surface 140a is, for example, spread with phosphor powder and configured to be excited by the light beam L from the light source module 130), and the first surface (Figure 2; Front Surface 140a) is located between the first heat exchange element (Figure 2; First Heat-Dissipating Part 182) and the second surface (Figure 2; Back Surface 140b).
Regarding Claim 3, Lin teaches the limitations of claim 1 as detailed above.
Lin further teaches the cold side of the first cooling element (Figure 2; Heat-Guiding Part 184) contacts the first heat exchange element (see Figure 2).
Regarding Claim 4, Lin teaches the limitations of claim 1 as detailed above.
Lin further teaches the one end of the first heat conductive structure (Figure 2; Second Heat-Dissipating Part 186) is attached to the hot side of the first cooling element (see Figure 2).
Regarding Claim 5, Lin teaches the limitations of claim 1 as detailed above.
Lin further teaches the first heat exchange element (Figure 2; First Heat-Dissipating Part 182) cools the wavelength conversion device (Figure 2; Phosphor Wheel 140) by a low temperature generated by the cold side of the first cooling element (see Paragraph [0022]), and heat generated by the hot side of the first cooling element (Figure 2; Heat-Guiding Part 184) is transferred outside the closed housing (Figure 2; First Casing 110) by the first heat conductive structure (see Paragraph [0022]; wherein it is disclosed that the heat produced by the phosphor wheel 140 would, along with the heat-dissipating airflow F, reach the first heat-dissipating part 182, and then, is transmitted to the second heat-dissipating part 186 outside the first enclosed space 110a).
Regarding Claim 11, Lin teaches the limitations of claim 1 as detailed above.
Lin further teaches the first heat conductive structure (Figure 2; Second Heat-Dissipating Part 186) is formed integrally with the closed housing (see Figure 2).
Regarding Claim 19, Lin teaches the limitations of claim 1 as detailed above.
Lin further teaches at least one first fan (Figure 2; Cooling Fan 170), disposed inside the closed housing (Figure 2; First Casing 110) and configured to blow air cooled by the cold side of the first cooling element (Figure 2; Heat-Guiding Part 184) to the wavelength conversion device (see Figure 2 and Paragraphs [0022]-[0023]; wherein it is disclosed that the cooling fan 170 directly blows the motor 190a and the metallic portion of the back surface 140b of the phosphor wheel so as to effectively cool the motor 190a and, by means of the high thermal conduction efficiency of the metallic portion, to quickly bring out the heat of the phosphor wheel 140, wherein the heat produced by the phosphor wheel 140 along with the heat-dissipating airflow F, reach the first heat-dissipating part 182, and then, is transmitted to the second heat-dissipating part 186 outside the first enclosed space 110a via the heat-guiding part 184 so as to properly bring the heat produced by the phosphor wheel 140 out of the first enclosed space 110a).
Regarding Claim 22, Lin teaches a projection device (Figure 1), comprising a closed housing (Figure 2; First Casing 110), a wavelength conversion device (Figure 2; Phosphor Wheel 140) and a heat dissipation module (Figure 2; Optical Engine Module 100), wherein: 
the wavelength conversion device (Figure 2; Phosphor Wheel 140) is located inside the closed housing (Figure 2; wherein the phosphor wheel 140 is located within first casing 110) and has a first surface (Figure 2; Front Surface 140a) and a second surface (Figure 2; Back Surface 140b) opposite each other (see Figure 2 and Paragraph [0023]), the wavelength conversion device (Figure 2; Phosphor Wheel 140) rotates about a central axis (see Figure 2 and Paragraph [0023]), and the first surface (Figure 2; Front Surface 140a) receives an excitation beam (see Paragraph [0023]; wherein it is disclosed that the front surface 140a is, for example, spread with phosphor powder and configured to be excited by the light beam L from the light source module 130); and
the heat dissipation module (Figure 2; Optical Engine Module 100) is configured to perform heat dissipation on the wavelength conversion device (Figure 2; Phosphor Wheel 140) located inside a closed housing (Figure 2; wherein the phosphor wheel 140 is located within first casing 110), wherein the heat dissipation module (Figure 2; Optical Engine Module 100) comprises a first heat exchange element (Figure 2; First Heat-Dissipating Part 182), a first cooling element (Figure 2; Heat-Guiding Part 184), a second heat exchange element (Figure 2; Second Heat-Dissipating Fins Set 118) and a first heat conductive structure (Figure 2; Second Heat-Dissipating Part 186), wherein: 
the first heat exchange element (Figure 2; First Heat-Dissipating Part 182) is disposed inside the closed housing (see Figure 2; wherein the first heat dissipating part 182 is disposed within first casing 110); 
the first cooling element (Figure 2; Heat-Guiding Part 184) has a cold side and a hot side opposite each other (see Figure 2 and Paragraph [0027]; wherein the heat guiding part 184 is described as a thermoelectric cooling chip which inherently has a hot and cold side and wherein one of ordinary skill in the art would recognize the cold side as the absorptive side within casing 110 and the hot side as the portion connected to dissipating part 186 which expel heat), the first cooling element (Figure 2; Heat-Guiding Part 184) is disposed inside the closed housing (Figure 2; First Casing 110) and the cold side of the first cooling element (see Figure 2; wherein the cold side is the portion of heat guiding part 184 extending and connected to first heat dissipating part 182) is located between the hot side of the first cooling element (Figure 2; Heat-Guiding Part 184) and the first heat exchange element (see Figure 2); 
the second heat exchange element (Figure 2; Second Heat-Dissipating Fins Set 118) is disposed outside the closed housing (see Figure 2); and 
one end of the first heat conductive structure (Figure 2; Second Heat-Dissipating Part 186) is connected to the hot side of the first cooling element (see Figure 2), and the other end of the first heat conductive structure is connected to the second heat exchange element (see Figure 2; wherein the second heat-dissipating part 186 is connected to second heat-dissipating fins sets 118 via casing 110).
Regarding Claim 23, Lin teaches the limitations of claim 22 as detailed above.
Lin further teaches the cold side of the first cooling element (Figure 2; Heat-Guiding Part 184) contacts the first heat exchange element (see Figure 2).
Regarding Claim 24, Lin teaches the limitations of claim 22 as detailed above.
Lin further teaches the one end of the first heat conductive structure (Figure 2; Second Heat-Dissipating Part 186) is attached to the hot side of the first cooling element (see Figure 2).
Regarding Claim 25, Lin teaches the limitations of claim 22 as detailed above.
Lin further teaches the first heat exchange element (Figure 2; First Heat-Dissipating Part 182) cools the wavelength conversion device (Figure 2; Phosphor Wheel 140) by a low temperature generated by the cold side of the first cooling element (see Paragraph [0022]), and heat generated by the hot side of the first cooling element (Figure 2; Heat-Guiding Part 184) is transferred outside the closed housing (Figure 2; First Casing 110) by the first heat conductive structure (see Paragraph [0022]; wherein it is disclosed that the heat produced by the phosphor wheel 140 would, along with the heat-dissipating airflow F, reach the first heat-dissipating part 182, and then, is transmitted to the second heat-dissipating part 186 outside the first enclosed space 110a).
Regarding Claim 31, Lin teaches the limitations of claim 22 as detailed above.
Lin further teaches the first heat conductive structure (Figure 2; Second Heat-Dissipating Part 186) is formed integrally with the closed housing (see Figure 2).
Regarding Claim 39, Lin teaches the limitations of claim 22 as detailed above.
Lin further teaches at least one first fan (Figure 2; Cooling Fan 170), disposed inside the closed housing (Figure 2; First Casing 110) and configured to blow air cooled by the cold side of the first cooling element (Figure 2; Heat-Guiding Part 184) to the wavelength conversion device (see Figure 2 and Paragraphs [0022]-[0023]; wherein it is disclosed that the cooling fan 170 directly blows the motor 190a and the metallic portion of the back surface 140b of the phosphor wheel so as to effectively cool the motor 190a and, by means of the high thermal conduction efficiency of the metallic portion, to quickly bring out the heat of the phosphor wheel 140, wherein the heat produced by the phosphor wheel 140 along with the heat-dissipating airflow F, reach the first heat-dissipating part 182, and then, is transmitted to the second heat-dissipating part 186 outside the first enclosed space 110a via the heat-guiding part 184 so as to properly bring the heat produced by the phosphor wheel 140 out of the first enclosed space 110a).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 22 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ikeo (US 2019/0094671; hereinafter referred to as Ikeo).
Regarding Claim 1, Ikeo teaches a heat dissipation module (Figure 2; Light Conversion Device 20) for performing heat dissipation on a wavelength conversion device (Figure 2; Phosphor Wheel Device 10) located inside a closed housing (Figure 2; Casing Unit 11), wherein the heat dissipation module (Figure 2; Light Conversion Device 20) comprises a first heat exchange element (Figure 2; Pressurization Fan 15), a first cooling element (Figure 2; Heat Absorber 21), a second heat exchange element (Figure 2; Heat Dissipater 22) and a first heat conductive structure (Figure 2; Heat Pipe 24), 
wherein: the first heat exchange element (Figure 2; Pressurization Fan 15) is disposed inside the closed housing (see Figure 2; wherein pressurization fan 15 is disposed within casing unit 11); 
the first cooling element (Figure 2; Heat Absorber 21) has a cold side and a hot side opposite each other (see Figure 4B; wherein the cold side of heat absorber 21 corresponds to wall portion 21b and the hot side thereof corresponds to fins 21a), the first cooling element (Figure 2; Heat Absorber 21) is disposed inside the closed housing (see Figure 2; wherein heat absorber 21 is disposed within casing unit 11) and the cold side (Figure 4B; Wall Portion 21b) of the first cooling element (Figure 2; Heat Absorber 21) is located between the hot side of the first cooling element and the first heat exchange element (see Figures 2 and 4B); the second heat exchange element (Figure 2; Heat Dissipater 22) is disposed outside the closed housing (see Figure 2); and 
one end of the first heat conductive structure (Figure 2; Heat Pipe 24) is connected to the hot side of the first cooling element (see Figure 2), and the other end of the first heat conductive structure (Figure 2; Heat Pipe 24) is connected to the second heat exchange element (see Figure 2; wherein one end of heat pipe 24 is connected to the outer fins of heat absorber 21 and the other end is connected to heat dissipater 22).
Regarding Claim 6, Ikeo teaches the limitations of claim 1 as detailed above.
Ikeo further teaches a temperature of the first heat exchange element (Figure 2; Pressurization Fan 15) is lower than or equal to a temperature of the second heat exchange element (see Figure 2 and Paragraph [0101]; wherein it is inherent that the temperature at or near pressurization fan 15 is lower than that at heat dissipater 22 due to the fact that the heat of the airflow, which is absorbed in heat absorber 21, is dissipated to the outside of casing unit 11 via heat dissipater 22).
Regarding Claim 22, Ikeo teaches a projection device (Figure 1; Projector 100), comprising a closed housing (Figure 2; Casing Unit 11), a wavelength conversion device (Figure 2; Phosphor Wheel Device 10) and a heat dissipation module (Figure 2; Light Conversion Device 20), wherein:
the wavelength conversion device (Figure 2; Phosphor Wheel Device 10) is located inside the closed housing (Figure 2; Casing Unit 11) and has a first surface and a second surface opposite each other (see Figure 2), the wavelength conversion device (Figure 2; Phosphor Wheel Device 10) rotates about a central axis (see Figure 2; Axis X; Paragraph [0087]), and the first surface receives an excitation beam (see Figure 2; Paragraph [0103]); and 
the heat dissipation module (Figure 2; Light Conversion Device 20) is configured to perform heat dissipation on the wavelength conversion device (Figure 2; Phosphor Wheel Device 10), and the heat dissipation module (Figure 2; Light Conversion Device 20) comprises a first heat exchange element (Figure 2; Pressurization Fan 15), a first cooling element (Figure 2; Heat Absorber 21), a second heat exchange element (Figure 2; Heat Dissipater 22) and a first heat conductive structure (Figure 2; Heat Pipe 24), wherein: 
the first heat exchange element (Figure 2; Pressurization Fan 15) is disposed inside the closed housing (see Figure 2; wherein pressurization fan 15 is disposed within casing unit 11); 
the first cooling element (Figure 2; Heat Absorber 21) has a cold side and a hot side opposite each other (see Figure 4B; wherein the cold side of heat absorber 21 corresponds to wall portion 21b and the hot side thereof corresponds to fins 21a), the first cooling element (Figure 2; Heat Absorber 21) is disposed inside the closed housing (see Figure 2; wherein heat absorber 21 is disposed within casing unit 11) and the cold side (Figure 4B; Wall Portion 21b) of the first cooling element (Figure 2; Heat Absorber 21) is located between the hot side of the first cooling element and the first heat exchange element (see Figures 2 and 4B); 
the second heat exchange element (Figure 2; Heat Dissipater 22) is disposed outside the closed housing (see Figure 2); and 
one end of the first heat conductive structure (Figure 2; Heat Pipe 24) is connected to the hot side of the first cooling element (see Figure 2), and the other end of the first heat conductive structure (Figure 2; Heat Pipe 24) is connected to the second heat exchange element (see Figure 2; wherein one end of heat pipe 24 is connected to the outer fins of heat absorber 21 and the other end is connected to heat dissipater 22).
Regarding Claim 26, Ikeo teaches the limitations of claim 22 as detailed above.
Ikeo further teaches a temperature of the first heat exchange element (Figure 2; Pressurization Fan 15) is lower than or equal to a temperature of the second heat exchange element (see Figure 2 and Paragraph [0101]; wherein it is inherent that the temperature at or near pressurization fan 15 is lower than that at heat dissipater 22 due to the fact that the heat of the airflow, which is absorbed in heat absorber 21, is dissipated to the outside of casing unit 11 via heat dissipater 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2015/0092164; hereinafter referred to as Lin) as applied to claims 19 and 39, in view of Yamagishi et al (US 2016/0077326; hereinafter referred to as Yamagishi).
Regarding Claim 21, Lin teaches the limitations of claim 19 as detailed above.
Lin does not expressly disclose at least one stopper, located between the first heat exchange element and the wavelength conversion device, wherein the at least one stopper is configured to transfer the air blown by the at least one first fan from a center of the wavelength conversion device to a side edge of the wavelength conversion device.
Yamagishi discloses a heat dissipation module (Figure 12) comprising:
a first heat exchange element (Figure 12; Heat Sink Structure 580), 
a wavelength conversion device (Figure 12; Phosphor Wheel 103), and 
at least one first fan (Figure 12; Cooling Fan 610); wherein 
at least one stopper (Figure 12; Blades 211), is located between the first heat exchange element (Figure 12; Heat Sink Structure 580) and the wavelength conversion device (Figure 12; Phosphor Wheel 103), wherein the at least one stopper (Figure 12; Blades 211) is configured to transfer the air blown by the at least one first fan (Figure 12; Cooling Fan 610) from a center of the wavelength conversion device (Figure 12; Phosphor Wheel 103) to a side edge of the wavelength conversion device (see Figure 4; Paragraph [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the heat dissipation module of Lin to include at least one stopper, located between the first heat exchange element and the wavelength conversion device, wherein the at least one stopper is configured to transfer the air blown by the at least one first fan from a center of the wavelength conversion device to a side edge of the wavelength conversion device, as taught by Yamagishi, because doing so would realize a sufficient cooling effect (see Yamagishi Paragraph [0075]).
Regarding Claim 41, Lin teaches the limitations of claim 39 as detailed above.
Lin does not expressly disclose that the heat dissipation module further comprises at least one stopper, the at least one stopper is located between the first heat exchange element and the wavelength conversion device and is configured to transfer the air blown by the at least one first fan from a center of the wavelength conversion device to the side edge of the wavelength conversion device.
Yamagishi discloses a heat dissipation module (Figure 12) comprising:
a first heat exchange element (Figure 12; Heat Sink Structure 580), 
a wavelength conversion device (Figure 12; Phosphor Wheel 103), and 
at least one first fan (Figure 12; Cooling Fan 610); wherein 
at least one stopper (Figure 12; Blades 211), is located between the first heat exchange element (Figure 12; Heat Sink Structure 580) and the wavelength conversion device (Figure 12; Phosphor Wheel 103), wherein the at least one stopper (Figure 12; Blades 211) is configured to transfer the air blown by the at least one first fan (Figure 12; Cooling Fan 610) from a center of the wavelength conversion device (Figure 12; Phosphor Wheel 103) to a side edge of the wavelength conversion device (see Figure 4; Paragraph [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the heat dissipation module of Lin to include at least one stopper, located between the first heat exchange element and the wavelength conversion device, wherein the at least one stopper is configured to transfer the air blown by the at least one first fan from a center of the wavelength conversion device to a side edge of the wavelength conversion device, as taught by Yamagishi, because doing so would realize a sufficient cooling effect (see Yamagishi Paragraph [0075]).

Allowable Subject Matter
Claims 7-10, 12, 27-30 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding Claim 7, the prior art of record, whether taken alone or in combination fails to teach, suggest or render obvious a third heat exchange element, disposed inside the closed housing, wherein the second surface is located between the first surface and the third heat exchange element; a second cooling element, having a cold side and a hot side opposite each other, wherein the second cooling element is disposed inside the closed housing, and the cold side of the second cooling element is located between the hot side of the second cooling element and the third heat exchange element; and a second heat conductive structure, wherein one end of the second heat conductive structure is connected to the hot side of the second cooling element, and the other end of the second heat conductive structure is connected to the second heat exchange element.
These limitations in combination with the limitations of claims 1 and 2 would render the claim non-obvious over the prior art of record if rewritten.
Dependent claims 8-10 and 12 would likewise be allowable if the abovementioned amendment were made.
Regarding Claim 27, the prior art of record, whether taken alone or in combination fails to teach, suggest or render obvious the heat dissipation module further comprises a third heat exchange element, a second cooling element and a second heat conductive structure, the third heat exchange element is disposed inside the closed housing, the second surface is located between the first surface and the third heat exchange element, the second cooling element has a cold side and a hot side opposite each other, the second cooling element is disposed inside the closed housing, the cold side of the second cooling element is located between the hot side of the second cooling element and the third heat exchange element, one end of the second heat conductive structure is connected to the hot side of the second cooling element, the other end of the second heat conductive structure is connected to the second heat exchange element.
These limitations in combination with the limitations of claim 22 would render the claim non-obvious over the prior art of record if rewritten.
Dependent claims 28-30 and 32 would likewise be allowable if the abovementioned amendment were made.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882